Citation Nr: 0503156	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-24 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected disabilities.

2.  Entitlement to a rating in excess of 20 percent for 
osteoarthritis of the cervical spine.

3.  Entitlement to an increased rating for osteoarthritis of 
the lumbosacral spine/sacroiliacs, evaluated as 10 percent 
disabling from September 27, 2001, to July 14, 2003, and as 
20 percent disabling thereafter.

4.  Entitlement to a rating in excess of 10 percent for 
bursitis of the right elbow.

5.  Entitlement to ratings in excess of 10 percent for 
plantar fasciitis and Achilles tendonitis of the left and 
right feet.

6.  Entitlement to ratings in excess of 10 percent for 
osteoarthritis of the left and right knees.


7.  Entitlement to increased ratings for osteoarthritis of 
the right and left shoulders, each evaluated as 10 percent 
disabling from September 27, 2001, to July 14, 2003, and as 
20 percent disabling thereafter.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran evidently had active military service from August 
1974 to October 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In an August 2003 
rating decision, the RO granted the veteran's claim for a 
total rating based upon individual unemployability due to 
service-connected disabilities (TDIU).  At that time, it also 
evidently assigned 20 percent evaluations for the veteran's 
lumbosacral and left and right shoulder disabilities, 
effective from July 15, 2003.


FINDINGS OF FACT

1.  The objective medical evidence of record preponderates 
against a finding that any currently diagnosed hypertension 
is related to the veteran's period of active military 
service, or to a service-connected disability.

2.  The objective medical evidence of record preponderates 
against a finding that the veteran's service-connected 
osteoarthritis of the cervical spine is productive of more 
than moderate impairment, with recent examination findings of 
forward flexion, extension and left and right lateral flexion 
ranging from 0 to 30 degrees and left and right lateral 
rotation ranging from 0 to 60 degrees, a combined range of 
cervical spine motion of 240 degrees with pain, and mild 
interference in daily activities without evidence of spasm, 
tenderness, weakness, or incapacitating episodes.

3.  For the period from September 27, 2001, to July 14, 2003, 
the objective medical evidence of record preponderates 
against a finding that the veteran's service-connected 
osteoarthritis of the lumbosacral spine/sacroiliacs was 
manifested by more than subjective complaints of back pain 
and flareups two or three times a week with range of motion 
of flexion to 70 degrees, extension to 20 degrees, lateral 
flexion to 30 degrees and bilateral rotation to 20 degrees; 
moderate limitation of lumbar spine motion or neurological 
involvement is not shown.

4.  For the period from July 15, 2003, the objective medical 
evidence of record preponderates against a finding that the 
veteran's service-connected osteoarthritis of the lumbosacral 
spine/sacroiliacs is manifested by more than subjective 
complaints of low back pain and stiffness with forward 
flexion from 45 degrees, extension from 0 to 30 degrees and 
right and left lateral flexion and rotation from 0 to 20 
degrees, with pain and combined range of thoracolumbar spine 
of 115 degrees and no evidence of spasm, tenderness, or 
weakness or incapacitating episodes; and no significant 
neurological findings, or ankylosis.

5.  The objective medical evidence of record demonstrates 
that the veteran's service-connected bursitis of the right 
elbow is manifested by no more than subjective complaints of 
tenderness and alleged pain on palpation with minimal 
limitation of elbow motion, with forearm supination and 
pronation from 0 to 90 degrees with pain; elbow flexion is 
essentially normal, and there is no limitation of motion due 
to pain.

6.  The objective medical evidence of record preponderates 
against findings that the veteran's service-connected plantar 
fasciitis and Achilles tendonitis of the left and right feet 
are manifested by more than subjective complaints of pain 
when walking and standing and no more than slight loss of 
motion in each foot with normal dorsiflexion, from 0 to 20 
degrees, and no more than moderate interference with daily 
activities due to the disabilities.

7.  The objective medical evidence of record preponderates 
against findings that the veteran's service-connected 
osteoarthritis of either the left or right knee is manifested 
by any indication of subluxation or lateral instability, a 
dislocated semilunar cartilage, ankylosis, limitation of leg 
flexion between 15 and 30 degrees, or limitation of leg 
extension between 15 and 45 degrees in either the service-
connected left or right knee; with recent examination 
findings revealing bilateral knee flexion ranging from 0 to 
100 degrees with pain.

8.  For the period from September 27, 2001, to July 14, 2003, 
the veteran's service-connected osteoarthritis in the right 
and left shoulders was manifested by subjective complaints of 
constant pain and range of motion of right shoulder abduction 
and flexion to 140 degrees and external and internal rotation 
to 80 degrees; left shoulder range of motion was flexion and 
abduction both to 170 degrees and internal and external 
rotation normal at 90 degrees, with no more than slight 
limitation of motion evidenced.

9.  For the period from July 15, 2003, the veteran's service-
connected osteoarthritis of the right and left shoulders is 
manifested by no more than subjective complaints of pain and 
stiffness in the shoulder joints to the shoulder level; but 
no clinical evidence of recurrent dislocation in the 
scapulohumeral joint, or of deformity in the humerus, 
clavicle, or scapula causing malunion, fibrous union, or 
nonunion.  Ranges of motion of the shoulders were forward 
flexion and abduction, from 0 to 90 degrees, internal 
rotation from 0 to 90 degrees, and internal rotation from 0 
to 30 degrees.

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and no current hypertension is proximately due to or 
the result of service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2004).


2.  The schedular criteria for a rating in excess of 20 
percent for osteoarthritis of the cervical spine are not met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5106-5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5290 
(2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 
5235-5237 (2004) (effective September 26, 2003), 68 Fed. Reg. 
51. 454 (August 27, 2003).

3.  The schedular criteria for a rating in excess of 10 
percent for the period from September 27, 2001, to July 14, 
2003, and a rating in excess of 20 percent for the period 
from July 15, 2003, are not met for the veteran's service-
connected lumbosacral spine/sacroiliacs.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107 (2004); 38 C.F.R. §§ 3.102, 3.159, 
4.27, 4.71a, Diagnostic Code 5010-5292 (2002), effective 
prior to September 26, 2003; 38 C.F.R. § 4.71a, Diagnostic 
Code 5235-5243 (2004), effective September 26, 2003.

4.  The schedular criteria for a rating in excess of 10 
percent for right elbow bursitis have not been met.  38 
U.S.C.A. §§ 1155, 5103-5103A, 5107 (2004); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, Diagnostic Code 5019 (2004).

5.  The schedular criteria for ratings in excess of 10 
percent for plantar fasciitis and Achilles tendonitis of the 
left and right feet have not been met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.71a, Diagnostic Code 5024 (2004).

6.  The schedular criteria for ratings in excess of 10 
percent for osteoarthritis of the left and/or right knees 
have not been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.71a, 
Diagnostic Code 5010-5257 (2004).

7.  The schedular criteria for ratings in excess of 10 
percent for the period from September 27, 2001, to July 15 
2003, and for ratings in excess of 20 percent for the period 
from July 15, 2003, for osteoarthritis of the left and right 
shoulders have not been met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.71a, Diagnostic Code 5099-5010 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (CAVC) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In June 2004, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed July 2003 statement of the 
case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection and increased ratings.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Furthermore, the July 2003 SOC contained 
the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal.  Thus, for these reasons any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Service medical records reflect that when examined for entry 
into service, in September 1971, the veteran's blood pressure 
was 130/78, his cardiovascular system was normal, and he was 
found qualified for enlistment.  Subsequent clinical records 
are not referable to high blood pressure or hypertension.  A 
February 1988 radiologic report of a chest X-ray showed no 
active pulmonary disease and indicated the veteran's heart 
was of normal size.  On a report of medical history completed 
in April 1988, the veteran checked no to having high or low 
blood pressure and when examined at that time, his blood 
pressure was 116/72.  A discharge examination report does not 
appear to be of record.
 
Post-service, an August 1995 VA examination report indicates 
that the veteran, who was 47 years old, had a blood pressure 
reading 100/100.  Pertinent diagnoses include hypertension. 

In an October 1995 rating decision, the RO granted service 
connection and a 10 percent disability evaluation for plantar 
fasciitis and Achilles tendonitis of both feet.

A December 1995 written statement from Dr. G.B. reflects the 
veteran's complaints of knee pain when initially seen in 
February 1992.

A May 1997 VA cardiologic examination report reflects the 
veteran's claim of elevated blood pressure since 1991; blood 
pressure reading was evidently 130/100 and it was noted that 
he took prescribed medication as needed.  The diagnosis at 
that time was mild hypertension and normal cardiac findings.

In a September 1997 rating decision, the RO granted service 
connection for cervical spine osteoarthritis, awarded a 20 
percent disability evaluation; and osteoarthritis of the 
lumbosacral spine, both shoulders, and bursitis of the right 
elbow, each assigned noncompensable evaluations.  At that 
time, the RO denied entitlement to service connection for 
back/chest pain.

In September 2001, the RO received the veteran's current 
claim for increased ratings for his varied service-connected 
joint disabilities.  In support of his claim, he submitted 
private treatment records dated from March 1998 to July 2001.

VA outpatient records, dated from July 2001 to January 2002 
reflect that when seen in July 2001, the veteran complained 
of bilateral ankle and knee pain, primarily in the morning 
with positive knee buckling.  He also reported bilateral 
shoulder pain, more in the right than the left shoulder with 
loss of motion in the past three months.  The veteran's blood 
pressure was 140/80.

A September 2001 VA outpatient record reflects the veteran's 
complaints of joint pains in his neck, shoulders, back and 
knees.  He came to the clinic ambulatory and supported by a 
cane.  Heart murmurs were noted, his blood pressure reading 
at that time was 160/100 and a history of symptoms of limited 
motion of the lumbar and cervical spines and arms and limited 
knee extension was noted.

A December 2001 private medical record includes diagnoses of 
osteoarthritis and borderline hypertension.  

In January 2002, the veteran underwent VA examinations.  A 
report of an examination of the veteran's feet reflects his 
subjective complaints of bilateral foot and ankle pain and 
stiffness.  He described flare-ups once or twice a month 
precipitated by cold weather and temporarily relieved by pain 
medication.  Increased functional impairment of activities 
was noted with flare-ups and he wore a knee brace on flare-
ups.  The veteran had difficulty rising on his heel and toes 
with flare-ups and walking long distances.  

On examination, no abnormalities were noted.  The veteran was 
unable to endure climbing stairs or sitting on his heels and 
toes.  There were no abnormalities or edema and he had pain 
on dorsiflexion of both ankles.  Long standing and walking on 
flare ups caused gait and functional limitations.  The 
veteran had difficulty squatting and rising on the heel and 
toes on flare-ups.  He had tenderness on the Achilles tendon 
on pressure and dorsiflexion of both feet.  The diagnoses 
were a history of plantar fasciitis and Achilles tendonitis 
of both feet and minimal degenerative joint disease of the 
interphalangeal joints.

A VA orthopedic examination report, also dated in January 
2002, indicates that the veteran complained of bilateral 
shoulder, ankle and knee pain and neck, right elbow lower 
back pain.  He had nearly constant bilateral shoulder pain 
with flare ups on his knees, elbow and ankles several times a 
week caused by cold weather and temporarily relieved by pain 
medication.  The veteran had difficulty lifting objects, more 
on the right upper extremity, during flare-ups and used a 
cane on flare-ups.  He had limitations in walking, standing 
and climbing stairs and was right-handed.  

On examination, bilateral knee pain on flexion was noted.  
There was no edema.  The examiner noted the veteran's facial 
grimace when the veteran dorsiflexed his ankles and flexed 
his knees.  The veteran walked slowly with a slight 
straightened left knee.  He was unable to squat or do sit ups 
and had pain in both hips.  He had pain in both knees, more 
on the left.  Range of motion of the knees was left knee from 
0 to 110 degrees, and from 0 to 100 on flare-ups.  Right knee 
range of motion was from 0 to 120 degrees and from 0 to 110 
degrees on flare-ups.  Examination of the veteran's ankles 
reflected bilateral ankle pain, more on the right.  Range of 
motion on dorsiflexion of the right ankle was from 0 to 10 
degrees, and from 0 to 5 degrees on flare ups; left ankle 
range of motion was from 0 to 15 degrees, and from 0 to 10 
degrees on flare ups.  Range of plantar motion was from 0 to 
35 degrees on the right ankle, and from 0 to 30 degrees on 
flare-ups; left ankle range of motion was from 0 to 40 
degrees and on flare-ups from 0 to 35 degrees.  Bilateral 
knee pain was also noted, more on the right.

Further, examination of the veteran's shoulders revealed 
right shoulder range of forward flexion and abduction were 
from 0 to 140, and from 0 to 130 degrees on flare ups; left 
shoulder range of motion was from 0 to 170 degrees and from 0 
to 150 degrees on flare-ups.  Internal and external shoulder 
rotation of the right shoulder was from 0 to 80 degrees, and 
from 0 to 70 degrees on flare-up; left shoulder motion was 
from 0 to 90 degrees and on flare-ups from 0 to 80 degrees.

Right elbow pain on flexion was noted with normal forearm 
pronaton and supination.  It was noted that x-rays taken in 
July 2001 showed degenerative joint disease of both knees; 
minimal degenerative disc change of the lumbosacral spine 
with bilateral sacroiliac arthritis, minimal degenerative 
disease without loss of motion of the shoulders, degenerative 
joint disease of the interphalangeal joints and chronic 
calcaneal bursitis (calcaneal spurs).  Diagnoses were chronic 
bursitis more on the right; minimal degenerative joint 
disease of the interphalangeal joints; degenerative joint 
disease of both knees and shoulders and a history of plantar 
fasciitis and Achilles tendonitis of both feet.

A January 2002 VA spinal examination reflects the veteran's 
complaints of low back and neck pain with stiffness for which 
he took prescribed medication.  He reported flare-ups two or 
three times a week and had pain on cold days.  He had 
difficulty rising up from bed on flare-ups and did not use 
crutches or other assistive device.  The veteran had 
limitations in bending forward and picking objectives up from 
the floor.  

On examination, range of motion of the veteran's cervical 
spine was flexion from 0 to 25 degrees and from 0 to 20 
degrees on flare up; extension was from 0 to 20 degrees; 
lateral flexion and rotation were from 0 to 30 degrees and 
from 0 to 20 degrees on flare ups.  Range of motion of the 
veteran's lumbosacral spine was forward flexion from 0 to 70 
degrees and from 0 to 60 degrees on flare ups; extension was 
from 0 to 20 degrees and from 0 to 15 degrees on flare ups; 
lateral flexion was from 0 to 30 degrees and from 0 to 35 
degrees on flare ups and rotation was from 0 to 20 degrees.

The veteran reported painful spinal motion when he bent 
forward from 70 to 95 degrees and when he flexed his neck 
from 20 to 30 degrees.  The examiner noted that pain had a 
major functional impact on the veteran and facial grimace on 
flexion of his neck and lumbosacral spine was noted.  There 
were no postural abnormalities spasm of the neck and back 
was?? noted.  Diagnoses included cervical strain, 
degenerative discospondylosis and arthritis of the cervical 
spine, degenerative disc change in the lumbosacral spine and 
bilateral sacroiliac arthritis.

In January 2002 the RO received the veteran's claim for 
service connection for hypertension aggravated by his 
service-connected disabilities.

When seen in the VA outpatient clinic in January 2002, it was 
noted that the veteran was hypertensive and he reported that 
his blood pressure rose when he was under stress and in pain.  
At that time, his blood pressure reading was 180/92.

In a May 2002 rating decision, the RO awarded separate 10 
percent disability evaluations for the veteran's left and 
right foot plantar fasciitis and Achilles tendonitis, for his 
right and left knee osteoarthritis and his right and left 
shoulder osteoarthritis, his lumbosacral spine, and his right 
elbow disability.

In a July 2002 medical summary, B.G.T.-S., M.D., said he 
initially treated the veteran in February 2002.  At that that 
time, the veteran complained of intermittent pain in his 
shoulders, knees, wrists, ankles and cervical and low back 
regions.  He had minimal difficulty performing the usual 
tasks due to pain.  He had positive myofascial bands and 
crepitaition of both knees with tightness of various joints 
and muscles.  The veteran was diagnosed with degenerative 
joint disease, with a need to rule out myofascial pain 
syndrome as an underlying factor.  Treatment included 
prescribed pain medication and physical therapy.  It was 
noted that the veteran tolerated all the physical therapy 
management given but his pain continued.  The veteran was 
reevaluated at the end of February when he complained of 
continuous localized dull aching pain in his neck, shoulders, 
knees, hips, ankle and his low back that was aggravated by 
exercise and relieved by rest.  He was advised to continue 
his treatment and was not seen again until July 2002 when 
examination findings were essentially the same and the 
veteran complained of shoulder pain.

An August 2002 private medical record reflects the veteran's 
complaints of severe low back and right elbow pain.  When 
seen in January 2003, a private medical record includes a 
diagnosis of hypertension with blood pressure readings of 
140/90 and, apparently, 140/100.  The veteran also complained 
of right elbow pain and swelling and neck pain.  In May 2003, 
he reported neck, shoulder and elbow pain.  His blood 
pressure was 130/90.

A July 2003 VA examination report regarding the veteran's 
feet reflects that the veteran complained that weight bearing 
and prolonged standing precipitated pain that was alleviated 
by rest, immobility and nonsteroidal anti inflammatory drugs 
(NSAIDS).  The veteran denied a history of foot surgery.  He 
used shoe inserts with partial relief and said he had no 
regular occupation.  He was able to perform activities of 
daily life with assistance, walked when he was symptom-free 
and had no regular household activity.  

On examination, there was no functional loss or loss of 
motion on joints of feet.  Range of motion of the left and 
right feet, in plantar flexion, was from 0 to 45 degrees in 
active and passive motion.  Range of motion of the left and 
right feet, in dorsal flexion, was from 0 to 20 degrees in 
active and passive motion.  There was increased pain when 
walking and standing with rigid Achilles tendon with 
tenderness and weakness.  There was no change in posture when 
rising on his toes but it was noted that the veteran leaned 
forward when rising on his heels.  No foot abnormality was 
noted.  X-ray of the feet showed degenerative arthritis of 
the right foot.

Also in July 2003, the veteran underwent VA orthopedic 
examination.  According to the examination report, he 
complained of pain, weakness, swelling with instability of 
both knees and pain, stiffness and swelling of the right 
elbow.  He had moderate to severe pain in both shoulders and 
knees that occurred at least twice a day and lasted for 
hours.  The veteran indicated that his pain occurred anytime 
of the day, with no noted precipitating factor and the pain 
was partially relieved by NSAIDS.  The veteran did not 
currently have a regular occupation.  He walked around the 
house for exercise but had no regular household activity due 
to pain.  He was able to perform self-care activities and 
wrote with his right hand.  

According to the examination report, normal range of knee 
motion was flexion from 0 to 140 degrees.  Range of motion of 
the veteran's left and right knees was from 0 to 100 degrees 
in active motion, from 0 to 110 in passive motion and from 0 
to 80 degrees with flare-ups.  The VA examiner stated that 
there was loss of motion due to pain and stiffness with lack 
of endurance on repetitive motion and that pain had major 
functional impact.  His knees were stable.  

Further, it was noted that normal range of forward shoulder 
flexion and abduction was from 0 to 180 degrees.  On 
examination, range of active right and left shoulder flexion 
for the veteran was from 0 to 140 degrees and passive motion 
was from 0 to 150 degrees.  The veteran's left and right 
shoulder abduction range of motion was from 0 to 120 degrees 
in active motion and from 0 to 130 degrees in passive motion.  
Normal shoulder external and internal rotation is from 0 to 
90 degrees.  Range of external rotation of the veteran's left 
and right shoulders was from 0 to 90 degrees and range of 
internal rotation was from 0 to 60 degrees active motion, 
from 0 to 70 passive motion and from 0 to 40 degrees with 
flare ups.  The examiner noted loss of motion due to pain and 
stiffness.  

Normal range of motion of elbow flexion was noted to be from 
0 to 145 degrees.  Range of motion for the veteran's right 
elbow flexion was from 0 to 110 active motion, from 0 to 120 
degrees passive motion and from 0 to 50 degrees with flare-
ups.  Left elbow range of motion was from 0 to 140 degrees.  
Normal range of motion for forearm pronation was from 0 to 80 
degrees.  The range of motion for the veteran's right elbow 
pronation was from 0 to 70 degrees in active and passive 
motion and from 0 to 50 degrees with flare-ups and his left 
elbow pronation range of motion was from 0 to 80 degrees.  
The examiner noted that loss of motion was due to pain with 
additional loss of motion due to lack of endurance and that 
pain had major functional impact.  X-rays of the veteran's 
elbows and knees showed diffuse idiopathic skeletal 
hyperostosis, and x-rays of his shoulders were normal.  The 
diagnosis was history of osteoarthritis of both shoulders and 
diffuse idiopathic skeletal hyperostosis of the elbows and 
knees.  In the VA examiner's opinion, the veteran's service-
connected shoulders, elbows and knees contributed to his 
inability to perform more than light manual labor.

A July 2003 VA orthopedic-spinal examination report indicates 
that the veteran complained of spastic, continuous cervical 
stiffness and moderate to severe pain with radiation to the 
upper extremities that lasted the entire day.  He reported 
having pain even at rest.  He took prescribed medication with 
partial relief of pain.  The veteran said that with flare-ups 
he had moderate to severe pain that occurred twice daily, 
lasted for hours, had no known precipitating factor and 
occurred even at rest.  He was able to walk 50 meters and 
denied any unsteadiness.  It was noted that the veteran was 
able to rise from his bed to a sitting position without 
support.  He performed self-care activities without 
assistance and was able to drive a car when symptom free.  He 
was unable to play basketball due to pain and had no regular 
current occupation.  

On examination of the veteran's cervical spine, it was noted 
that pain had a major functional impact.  Range of motion 
revealed that flexion and extension were from 0 to 15/35 
degrees.  Right and left lateral flexions were from 0 to 
20/40 degrees and right and left rotations were from 0 to 
20/55 degrees.  It was noted that loss of motion was due to 
pain and stiffness with lack of endurance.  

As to range of motion of the veteran's lumbosacral spine, 
flexion was from 0 to 60 degrees and extension was from 0 to 
20/30 degrees.  Right lateral flexion was from 0 to 30/40 
degrees and left lateral flexion was from 0 to 20/40 degrees.  
Left and right rotations were from 0 to 20/30 degrees.  Loss 
of motion was noted to be due to pain and stiffness with pain 
having a major functional impact.  Findings were positive for 
spastic paravertebral muscle.  Reflexes were intact and there 
was no neurologic pathology.  Diagnoses included diffuse 
idiopathic skeletal hyperostosis of the lumbar spine and 
cervical spondylosis.  The VA examiner opined that the 
veteran's service-connected cervical and lumbar spine 
disabilities produced the major functional impact on his 
inability to retain employment.  It was noted that the 
veteran was capable of sedentary work with pain limiting him 
from performing more than light manual labor.

The veteran underwent further VA examinations in July 2004.  
According to findings of a foot examination, he had 
intermittent pain with swelling and steroid injections in his 
Achilles tendon in service with no recurrent of steroid 
injections or need for them since 1991.  The veteran denied 
foot swelling and reported only occasional pain.  He took 
prescribed medication as needed that relieved his pain.  
There were no definite precipitating factors to his foot pain 
that mildly interfered with his daily activities but most of 
the time he was able to perform his usual activities.  He 
said he was totally retired.  

On examination, the veteran's blood pressure was 130/80.  It 
was noted that pain was the major functional impact on his 
foot joints.  There was alleged slight tenderness of the 
Achilles tendon, bilaterally.  The veteran had a slight limp 
and there was slight guarding when getting up from chair the 
veteran had to push himself up with guarding of his back.  
There were no callosities, breakdown or unusual shoe wear 
patterns to indicate abnormal weight bearing and no active 
lesions or varicosities; dry skin was noted.  The veteran's 
posture was erect on walking and he was able to rise on his 
toes and heels with erect posture.  The diagnosis was 
hypertrophic calcaneal spurs, bilaterally and plantar 
fasciitis and Achilles tendonitis.  The VA examiner noted 
that the veteran's plantar fasciitis and Achilles tendonitis 
was stable with no exacerbation at the time.

A July 2004 VA orthopedic examination report indicates that 
the veteran reported joint pains, bilaterally, with swelling, 
stiffness and constant chronic pain.  Right shoulder pain was 
noted that limited the veteran's movement and he had left 
shoulder pain, but less so, with no swelling.  The veteran 
reported flare-ups once or twice yearly that he described as 
moderate to severe.  His condition caused moderate 
interference on his daily activities and he limited his 
activities when he was in severe pain.  It was also noted 
that pain had a major functional impact.  There was no edema 
or swelling.  

On examination, the veteran walked with a slight limp to the 
right.  He was able to arise from a chair with guarding only 
due to his low back.  There was no limitation on standing and 
slight guarding when rising from a sitting position.  Passive 
range of motion to the veteran's right knee was from 0 to 100 
degrees; active range of motion was from minus 5 degrees to 
80 degrees and from 0 to 80 degrees; range of motion with 
pain was from minus 5 to 7 degrees and from 0 to 70 degrees.  
Passive range of motion for the veteran's left knee was from 
0 to 100 degrees; active range of motion was from 0 to 90 
degrees; and with pain from 0 to 70 degrees.  The examiner 
noted that there was no material change from findings at the 
VA examination in 2003.  It was noted that the veteran's 
right knee had limited extension by 5 degrees after flexion.  
There was no instability and stability was noted at the 2003 
VA examination.

Further, it was noted that neutral position was with the foot 
at 90 degrees to the ankle; from that position, evidently 
normal dorsiflexion was from 0 to 20 degrees and plantar 
flexion was from 0 to 45 degrees.  Range of motion of the 
veteran's right and left feet was dorsiflexion, was from 0-20 
degrees (passive motion) and from 0 to 10 degrees active 
motion and with pain.  Range of plantar motion of the 
veteran's left and right feet was from 0 to 45 degrees 
(passive motion), from 0 to 40 degrees active motion and from 
0-30 degrees with pain.  It was noted that supination and 
pronation of the forearm was measured with the arm against 
the body, the elbow flexed to 90 degrees and with the forearm 
in mid position (0 degrees) between suspiration and 
pronation.  Range of motion evidently of the veteran's left 
and right elbows/forearms was from 0 to 90 degrees in active 
and passive motion and with pain.  

According to the examination report, shoulder rotation was 
measured with the arm abducted to 90 degrees, the elbow 
flexed to 90 degrees and the forearm at the midpoint (0 
degrees) between internal and external ration of the 
shoulder.  Normal shoulder forward flexion was from 0 to 180 
degrees.  Range of motion of the veteran's shoulder was 
forward flexion of the right and left shoulder from 0 to 130 
degrees (passive motion), from 0 to 100 degrees (active 
motion) and from 0 to 90 degrees with pain.  Normal range of 
shoulder abduction was from 0 to 180 degrees Range of motion 
of shoulder abduction of the veteran's left and right 
shoulder was from 0 to 130 degrees (passive motion), from 0 
to 100 degrees (active motion) and from 0 to 90 degrees with 
pain.  Normal shoulder external and internal rotation was 
from 0 to 90 degrees.  The veteran's left and right shoulder 
external range of motion was from 0 to 90 degrees.  Range of 
internal rotation of the left and right shoulders was from 0 
to 45 degrees (passive range of motion) and from 0 to 30 
degrees in active range of motion and with pain.  The 
examiner noted no material change since the 2003 VA 
examination.   

Additionally, normal elbow flexion was noted to be from 0 to 
145 degrees.  On examination, the veteran's right and left 
elbows hand range of motion from 0 to 145 degrees.  It was 
noted that his elbows had no limitations to pain with full 
range of motion.  Some tenderness on the right elbow was 
alleged on palpation.  The clinical diagnoses were 
degenerative joint disease with epicondylitis, right elbow, 
degenerative joint disease of both knees and osteoarthritis 
of the shoulders.

Also in July 2004, the veteran underwent a VA orthopedic 
examination of his spine.  According to the examination 
report, he was last seen in July 2003 and osteoarthritis of 
the cervical and lumbosacral spine was noted.  He had almost 
constant lumbosacral spine low back pain that was originally 
localized and, later, had right shoulder pain and tightness 
of the cervical spine.  The veteran described his pain as 
dull, achy and throbbing pain of the lumbosacral spine and 
intermittent stiffness, that he rated as seven out of ten, on 
a scale of one to ten, on regular days, but still had severe 
pain.  Past treatment included physical therapy and 
prescribed medication that was not recently effective.  The 
veteran reported constant ache with worsening of pain when he 
got up in the morning that last up to an hour or when he 
moved suddenly or after prolonged sitting or standing.  The 
veteran said that precipitating factors included prolonged 
sitting, walking and standing, with stiffness after waking.  
With severe pain, the veteran stayed in bed and he had mild 
interference of his activities.  The veteran walked unaided 
and used a neck support.  He was able to walk one mile, level 
walking.  

On examination, his posture was erect and his spine was 
aligned.  Normal range of motion of the cervical spine was 
noted to be forward flexion from 0 to 45 degrees.  Range of 
motion of the veteran's cervical spine was from 0 to 45 
degrees (passive motion) and from 0 to 30 degrees in active 
motion and with pain.  According to the examiner's note, 
cervical forward flexion was less than 15 degrees, not less 
than 30 degrees, evidently under the new criteria.  Normal 
extension and left and right lateral flexion were all from 0 
to 45 degrees.  Examination revealed normal range of motion 
of left and right lateral flexion and extension of the 
veteran's cervical spine.  Normal left and right lateral 
rotation was from 0 to 80 degrees.  Ranges of left and right 
lateral rotation were both from 0 to 80 degrees (passive 
motion) and from 0 to 60 degrees active motion and with pain.  
The combined range of cervical spine motion was 240 degrees 
with pain.  The examiner noted that the veteran's movements 
were stiff and pain had "the major functional impact".  
Alleged slight tenderness was noted without weakness or spasm 
and there was no fixed deformity of the cervical spine.

It was noted that normal forward flexion of the thoracolumbar 
spine was from 0 to 90 degrees; normal extension and left and 
right lateral flexion from 0 to 30 degrees; and left and 
right lateral rotation from 0 to 45 degrees.  Examination of 
the veteran's thoracolumbar spine revealed range of forward 
flexion was from 0 to 50 degrees (passive motion) and from 0 
to 45 degrees in active motion and with pain.  Extension was 
from 0 to 30 degrees in active and passive motion and with 
pain.  Right and left flexion and rotation were from 0 to 30 
degrees in active and passive motion, and from 0 to 20 
degrees with pain.  The examiner noted that total combined 
range of motion was 115 degrees with pain for the 
thoracolumbar spine.  There was no evidence of spasm, 
tenderness or weakness.  Neurological examination revealed 
essentially normal motor function (5/5), intact cranial 
nerves (CN) nerves with no sensory deficit and positive deep 
tendon reflexes.

Additionally, it was noted that the veteran had no period of 
incapacitation due to his service-connected cervical or 
lumbosacral spine disabilities.  Diagnoses included cervical 
spondylosis and osteoarthritis of the lumbar spine and prone 
to lumbosacral instability.

According to July 2004 radiology reports, X-rays of the 
veteran's cervical spine showed cervical spondylosis noted as 
a major abnormality.  X-rays of the lumbar spine showed 
minimal osteophytosis of the lumbar spine and prone to 
lumbosacral instability considered a minor abnormality.  X-
rays of the veteran's shoulders were normal.  X-rays of his 
knees showed spurs on both tibial eminences considered likely 
part of early degenerative joint disease.  Bilateral patellar 
spurs and hypertrophic changes of both proximal fibular were 
noted and considered a major abnormality. X-rays of the 
veteran's elbows showed degenerative epicondylitis of the 
right elbow, considered a major abnormality and an 
unremarkable left elbow.  X-rays of the veteran's feet showed 
bilateral hypertrophic calcaneal spurs considered a minor 
abnormality. 

In August 2003, the RO received written statements from 
several of the veteran's friends and relatives regarding the 
effect of the veteran's service-connected disabilities on his 
life.

Also in an August 2003 rating decision, the RO awarded 20 
percent disability evaluations for the veteran's right and 
left shoulder and lumbosacral spine osteoarthritic 
disabilities, effective from July 15, 2003.  At that time, 
the RO also awarded the veteran a TDIU.

III.  Service Connection

Under 38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and hypertension becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
CAVC's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).


The CAVC has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. at 144; Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

Furthermore, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


The veteran has contended that service connection should be 
granted for hypertension, and has variously argued that his 
service-connected disabilities caused the disorder.  Although 
the evidence shows that the veteran currently has 
hypertension, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof, or to a service-connected 
disability.  On the other hand, the record reflects that his 
blood pressure was normal on separation from service, and the 
first post-service evidence of record of hypertension is from 
1997, more than six years after the veteran's separation from 
service.  In short, no medical opinion or other medical 
evidence relating the veteran's hypertension to service or 
any incident of service, or to a service-connected 
disability, has been presented.

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claim. Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has hypertension, related to service or any incident thereof, 
or to a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304, 3.310.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
hypertension must be denied.


IV.  Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected joint disabilities, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The veteran's entire history is 
reviewed when making a disability rating.  38 C.F.R. § 4.1.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2004).  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. § 
4.27 (2004).

A.  Cervical and Lumbosacral Spine Disabilities

The Board notes that during the pendency of this appeal the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 23, 2002, and were revised again, effective 
September 26, 2003.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 
(DC) 5293, effective September 23, 2002; 38 C.F.R. § 4.71a, 
DC 5243, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  The veteran was provided with the 
new regulations in the August 2004 SSOC, and he was afforded 
a VA physical examination in July 2004 that considered the 
criteria in the new regulations, and these were used by the 
RO in the most recent evaluation of his claim.  When amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g) (West 
2002); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); 38 C.F.R. § 3.114(a) (2004).  Therefore, 
prior to September 23, 2002, and September 26, 2003, the 
Board may apply only the previous version(s) of the rating 
criteria.  As of September 23, 2002, and September 26, 2003, 
the Board may apply both versions of the rating criteria.

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.

Prior to September 26, 2003, severe limitation of motion of 
the lumbar segment of the spine warranted a 40 percent 
evaluation, which was the maximum schedular evaluation 
available under that diagnostic code.  38 C.F.R. § 4.71a, DC 
5292 (effective prior to Sept. 26, 2003).  Similarly, a 40 
percent rating was the maximum schedular rating available for 
lumbosacral strain prior to September 26, 2003.  38 C.F.R. § 
4.71a, DC 5295 (effective prior to Sept. 26, 2003). A 60 
percent evaluation was available under Diagnostic Code 5293 
for intervertebral disc syndrome where pronounced impairment 
was shown, but service connection is not in effect for 
intervertebral disc syndrome nor has it been diagnosed in any 
medical record.  Even if service connection were in effect 
for that disorder, the medical evidence indicates the 
veteran's service-connected osteoarthritis of the lumbosacral 
and cervical spines have not resulted in compromise of the 
veteran's neurologic status.

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including cervical or lumbosacral strain under Diagnostic 
Code 5237 or degenerative arthritis of the spine of the spine 
under Diagnostic Code 5242.  See 68 Fed. Reg. 51,454, 51,456-
57 (Aug. 27, 2003) (effective Sept. 26, 2003).

The general rating formula for diseases and injuries of the 
spine was changed effective September 26, 2003, and published 
at 68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (to be 
codified as amended at 38 C.F.R. §§ 4.71a).  The new 
regulations provide the following rating criteria: a 100 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine; a 50 percent evaluation is appropriate 
for unfavorable ankylosis of the entire thoracolumbar spine; 
a 40 percent evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective Sept. 26, 2003)

Under the revised regulations, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  However, the total medical evidence of record is 
entirely negative for any reference to a diagnosis of 
intervertevral disc syndrome.  More important, the July 2004 
VA examination report expressly indicates that the veteran 
denied experiencing any incapacitating episodes associated 
with his service-connected cervical spine disability.  These 
evaluations are for application with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Id.  (This clearly implies that the factors for 
consideration under the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), are now contemplated in the rating assigned 
under the general rating formula.)

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code. 
Id., Note (1).  However, there is no showing that the veteran 
now objectively manifests neurologic symptoms as a 
consequence of his service-connected lumbar spine or cervical 
disorders.

Normal range of motion of the cervical spine is flexion-
extension from 0 to 45 degrees, lateral flexion from 0 to 45 
degrees and rotation from 0 to 80 degrees. 38 C.F.R. §4.71a, 
Plate V (2004).  

Normal range of motion of the thoracolumbar spine is flexion-
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees and rotation from 0 to 30 
degrees.  Id.

1.  Rating in Excess of 20 Percent for Osteoarthritis of 
Cervical Spine

The veteran's service-connected cervical disability is 
evaluated as 20 percent disabling under Diagnostic Code 5010-
5290.  The hyphenated diagnostic code in this case indicates 
that traumatic arthritis under DC 5010 is the service-
connected disorder, and limitation of neck motion the 
impairment under DC 5290, a residual condition.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis is 
rated as degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).  Degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.

A review of the record shows that service connection has been 
granted for osteoarthritis of the cervical spine, evaluated 
as 20 percent disabling under Diagnostic Code 5290.  The 
medical evidence includes findings of degenerative joint 
disease and limited motion, along with complaints of pain.

A rating for a cervical strain with degenerative disease may 
be assigned under Diagnostic Codes 5290 or 5293, which 
evaluates intervertebral disc syndrome.  However, no more 
than one of these ratings may be assigned without violating 
the rule against the pyramiding of disabilities.  38 C.F.R. § 
4.14.

Under the old regulations effective prior to September 26, 
2003, under DC 5290, slight limitation of motion of the 
cervical segment of the spine warranted a 10 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5290 (2002), effective 
prior to September 26, 2003.  Moderate limitation of motion 
of the cervical segment of the spine warranted a 20 percent 
evaluation.  Id.  A 30 percent evaluation required severe 
limitation of motion.  Id.

As noted, the regulations for evaluation of certain 
disabilities of the spine - i.e., intervertebral disc 
syndrome - were revised, effective on September 23, 2002.  
67 Fed. Reg. 54,345 (Aug. 22, 2002).  Additional revisions 
were made to the evaluation criteria for disabilities of the 
spine, as well as re-numbering-effective on September 26, 
2003 - for purposes of updating the rating schedule with 
current medical terminology and unambiguous criteria to 
reflect medical advances since last reviewed.  (Former 
Diagnostic Code 5293 is now DC 5243.)

The medical evidence in this case shows that the service- 
connected cervical strain with degenerative disease is 
manifested primarily by complaints of pain and stiffness, and 
limited motion that produce some functional impairment in the 
veteran's ability to move his neck.

The medical evidence shows that the veteran is able to 
forward flex, backward extend, or lateral flex or rotate to a 
limited extent with pain in his cervical spine.

The statements of the veteran in the claims folder are to the 
effect that he suffers from stiffness in his neck and flare-
ups that affect his ability to perform his daily activities.

The Board has carefully considered the veteran's statements 
to the effect that he has functional impairment from 
stiffness in his neck and flare-ups that interfere with his 
ability to move his neck, or to work at times.

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  Here, the evidence shows limitation of the 
range of motion of the cervical spine, as noted by examiners.  
However, there is no evidence of any incapacitating episodes 
requiring bed rest.

In reviewing the evidence, the Board notes that the veteran's 
cervical spine disability is manifested by no more than 
moderate limitation of motion accompanied by pain, described 
as discomfort on medical examination.  Considering the degree 
of the veteran's limitation of motion of his neck, 
accompanied by objective evidence of pain, stiffness, and 
tenderness, the Board finds that the functional loss 
attributable to the veteran's cervical spine disability 
meets, but does not exceed, the criteria for a 20 percent 
evaluation, under either the old or current schedular 
criteria.  For a higher evaluation, the medical evidence 
would have to show that he is severe limitation of motion or 
experiencing severe disc syndrome with recurring attacks with 
intermittent relief.  The results of a recent X-ray revealed 
cervical spondylosis but no evidence of vertebral collapse or 
cord compression.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.  
Furthermore, in the absence of evidence showing cervical 
ankylosis (DC 5287), there is no other potentially applicable 
diagnostic code pursuant to which a higher schedular 
evaluation could be assigned.

The preponderance of the objective medical evidence is 
against the veteran's claim in this regard.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b) (old 
and new version).

2.  Lumbosacral Spine Disability

The veteran's service-connected lumbosacral spine disability 
was rated as 10 percent disabling, from September 27, 2001, 
to July 14, 2003, and as 20 percent disabling from July 15, 
2003, under DC 5010-5292.  With diseases, preference is to be 
given to the number assigned to the disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated 
diagnostic code in this case indicates that traumatic 
arthritis under DC 5010 is the service-connected disorder, 
and limitation of motion of the lumbar spine, under DC 5292, 
is a residual condition.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010, traumatic arthritis is rated as degenerative 
arthritis under 38 C.F.R. § 4.71a, DC 5003 (2004).  
Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.

Under the old regulations, effective prior to September 2003, 
limitation of motion in the lumbar spine was assigned a 40 
percent rating when severe, a 20 percent rating when 
moderate, and a 10 percent rating when slight.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002), effective prior to 
September 26, 2003.


Under DC 5295, a 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  38 C.F.R. § 4.71a, Diagnostic Code 
5295, effective prior to September 26, 2003.  A 40 percent 
evaluation required severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
Id.  

Under the new regulations, effective September 26, 2003, DC 
5289 provides that a 40 percent rating will be assigned for 
ankylosis of the lumbar spine at a favorable angle, and a 50 
percent rating assigned for ankylosis at an unfavorable 
angle.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2004).

As noted above, effective September 26, 2003, the rating 
schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (21004)).  Under the revised criteria, lumbosacral or 
cervical strain is evaluated under DC 5237.

a.  Rating above 10 Percent from September 27, 2001, to July 
14, 2003

For the period in question, the objective evidence of record 
does not show increased low back pathology.  There was no 
evidence of muscle spasm or vertebral tenderness.  Since the 
evidence establishes that the disability for which service 
connection is in effect was not productive of limitation of 
forward flexion of the thoracolumbar spine to 60 degrees, 
limitation of combined range of motion of the thoracolumbar 
spine to 120 degrees, muscle spasm, loss of lateral spine 
motion, unilateral in a standing position, or guarding severe 
enough to result in an abnormal gait, there is no basis for 
assigning a disability evaluation in excess of that which is 
in effect for the period from September 27, 2001, to July 14, 
2003.

Even with consideration of DeLuca, supra, the objective 
evidence of record reflects the veteran's complaints of pain 
and stiffness but is not reflective of deficits of motor 
strength, muscle atrophy, or the like to warrant an increased 
evaluation.  The preponderance of the objective medical 
evidence is against the veteran's claim for the period in 
question.  Moreover, the evidence is not so evenly balanced 
as to allow for the application of reasonable doubt. 38 
U.S.C.A. § 5107(b).

B.  Rating in Excess of 20 Percent From July 15, 2003

Further, the Board has determined that for the period from 
July 15, 2003, a rating in excess of the currently assigned 
20 percent evaluation is not warranted.

After reviewing the new criteria and regulations found at 68 
Fed. Reg. 51,454, the Board finds that the new rating 
criteria are less favorable than the old regulations at 38 
C.F.R. § 4.71a (2002).

Although the veteran's gait was abnormal, the evidence shows 
that this was not entirely due to his back disorder, but also 
evidently associated with other service-connected (knee, 
back, foot) disabilities (July 2003 and July 2004 VA 
examinations).  Flexion of the lumbar spine was to 60 and 50 
degrees (July 2003 and July 2004 VA examinations, 
respectively), and combined limitation of motion was to at 
least 115 degrees, with consideration of pain as a mitigating 
factor (July 2004 VA examination).  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  The July 2004 VA examination 
also reflects that the veteran had erect posture and that his 
spine was aligned.
 
Also, no scoliosis, reversed lordosis, or abnormal kyphosis 
has ever been manifested.  Thus, not only would the veteran 
not be entitled to a 40 percent or higher rating under the 
new criteria (because ankylosis, or forward flexion limited 
to 30 degrees or less is never shown to have been 
manifested), he would not even be entitled to the 20 percent 
rating he now carries.  Thus, rating the veteran's 
lumbosacral strain under new DC 5237 and the new "General 
Rating Formula for Diseases and Injuries of the Spine" is 
clearly less favorable than rating his disability under the 
old regulations at 38 C.F.R. § 4.71a (2002).  VAOGCPREC 3-
2000.


In this case then, the veteran's claim is to be evaluated 
under the regulations in effect prior to September 26, 2003.  
Lumbosacral strain was evaluated as 20 percent disabling when 
there was a disability picture consistent with: muscle spasm 
on extreme forward bending, a loss of lateral spine motion, 
unilateral, in the standing position.  Lumbosacral strain 
that was severe was assigned a 40 percent rating.  Severe 
strain contemplated listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in standing position, a loss of 
lateral motion with osteo-arthritic changes, or a narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).  A 40 percent rating was also available for 
severe limitation of lumbar motion under Diagnostic Code 5292 
(2002).

However, even though it is facially easier to obtain a 40 
percent rating under the criteria in effect prior to 
September 26, 2003, than it would if evaluated under the new 
criteria, the preponderance of the evidence still is against 
a rating higher than 20 percent for a lumbosacral strain 
disability, for the period from July 15, 2003.

This is because severe limitation of motion is not shown by 
the objective medical evidence of record.  Also, none of the 
criteria enumerated at Diagnostic Code 5295 as representative 
of a severe lumbosacral strain disability are shown, either.  
The objective medical evidence of record preponderates 
against a finding that the veteran's lumbosacral spine 
disability warrants a rating in excess of 20 percent for the 
period prior to July 14, 2003.  The preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his lumbosacral back disability.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b) (old 
and new version).

B.  Rating in Excess of 10 Percent for Right Elbow Disability

The service connected right elbow condition is rated as 
bursitis and is currently rated as 10 percent disabling.  
Diagnostic Code 5019, bursitis, instructs that the disability 
will be rated on limitation of motion of the affected part as 
degenerative arthritis.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5019 (2004).

Diagnostic Code 5003, degenerative arthritis, requires rating 
according to the limitation of motion of the affected joints, 
if such would result in a compensable disability rating. 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2004). When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  DC 
5003.

Limitation of flexion of the major forearm, when flexion is 
limited to 110 degrees, warrants a noncompensable evaluation, 
when limited to 100 degrees warrants a 10 percent evaluation, 
when limited to 90 degrees a 20 percent evaluation, when 
limited to 70 degrees, a 30 percent evaluation, when limited 
to 55 degrees, a 40 percent evaluation, and when limited to 
45 degrees, a 50 percent is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (2004).  Compensable ratings are 
assigned for limitation of extension of the major forearm 
when extension is limited to 60 degrees (10 percent), 75 
degrees (20 percent), 90 degrees (30 percent), 100 degrees 
(40 percent) or 110 degrees (50 percent).  38 C.F.R. § 4.71a, 
DC 5207 (2004).  

Normal elbow extension and flexion is from 0 to 145 degrees. 
38 C.F.R. § 4.71 (Plate I) (2004).

The Rating Schedule provides ratings for limitation of 
pronation of the forearm of the major upper extremity if 
motion is lost beyond the last quarter of the arc and the 
hand does not approach full pronation (20 percent), and for 
motion lost beyond the middle of the arc (30 percent).  38 
C.F.R. § 4.71a, DC 5213. 

Normal pronation is from 0 to 80 degrees and normal 
supination is from 0 to 85 degrees.  38 C.F.R. § 4.71 (Plate 
I).

Based upon the evidence of record, the Board finds that a 
rating in excess of the currently assigned 10 percent for 
right elbow bursitis is not warranted.  There is no objective 
medical evidence of more than minimal limitation of right 
elbow motion, including as a result of pain or dysfunction.  
In fact, the most recent VA examiner found only some right 
elbow tenderness.  The veteran has essentially full and 
unrestricted range of motion of the right elbow, and at the 
July 2004 VA examination, his range of elbow motion was from 
0 to 145 degrees with no limitation due to pain and some 
tenderness noted.  The veteran has subjective complaints of 
pain and stiffness already contemplated by the currently 
assigned 10 percent disability evaluation.  The sum of the 
veteran's symptoms does not equate to the criteria for a 20 
percent evaluation.  In sum, the preponderance of the 
evidence is against the claim for a rating higher than 10 
percent for right elbow bursitis.

The DeLuca criteria have been considered for the veteran's 
right elbow disability. However, they would not result in a 
higher evaluation for the veteran in this case, because the 
veteran is receiving the appropriate schedular evaluation, 
even considering his complaints of pain and limitation.  
Objective evidence, in fact, shows that he does not have 
functional loss due to pain, weakness or fatigability due to 
the service-connected right elbow.  In short, the evidence of 
record is consistent with the evaluation noted, and no more, 
for the veteran's service-connected right elbow disability.

The objective medical evidence preponderates against the 
veteran's claim for an increased rating for his service-
connected right elbow disability.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt. 38 U.S.C.A. § 5107(b).

C.  Ratings in Excess of 10 Percent for Plantar Fasciitis and
Achilles Tendonitis of Left and Right Feet

There are no rating criteria specifically for plantar 
fasciitis, although Diagnostic Code 5024 provides that 
tenosynovitis is to be rated on the basis of limitation of 
motion of the affected part.  38 C.F.R. § 4.71a, DC 5024.

Diagnostic Code 5271 provides that, where there is moderate 
limited motion of the ankle, a 10 percent rating will be 
assigned.  38 C.F.R. § 4.71a, DC 5271 (2004).  Where there is 
marked limited motion of the ankle, a 20 percent evaluation 
will be assigned.  Id.  

Normal ankle dorsiflexion is 20 degrees.  Normal ankle 
plantar flexion is 45 degrees.  38 C.F.R. § 4.71a; Plate II 
(2004).
 
Based on the above evidence, the Board finds that that the 
objective medical evidence preponderates against ratings in 
excess of 10 percent for the veteran's plantar fasciitis and 
Achilles tendonitis of the left or right foot.  Recent 
medical evidence includes subjective complaints of pain when 
walking and standing with no more than slight limitation of 
motion and normal dorsiflexion.  The symptoms of the 
veteran's foot disabilities simply do not support findings of 
marked limitation of either foot.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  While the 
appellant complains of pain associated with his bilateral 
foot disability, the Board does not find that the disability 
attributable to the tendonitis and fasciitis of the right or 
left foot has resulted in functional disability in excess of 
that contemplated in the 10 percent ratings already assigned.  
The July 2003 and July 2004 VA examination reports reflect 
that the veteran has no incoordination, excess fatigability, 
or flare-ups of the ankle joints.  Indeed, the overall level 
of disability of the feet was estimated to be slight.  In 
fact, in July 2004, the examiner described the veteran's foot 
disabilities as stable.  The Board does not find that a 
higher disability evaluation is warranted for the veteran's 
tendonitis of the left or right ankle on the basis of 
functional disability.

The Board has also looked at other Diagnostic Codes for 
rating ankle disability and they do not provide a method for 
assigning a higher evaluation.  The veteran does not have 
malunion or nonunion of the tibia and fibula, ankylosis of 
the ankle, ankylosis of subastragalar or tarsal joint, or 
malunion of the os calcis or astragalus. Therefore, 
Diagnostic Codes 5262, 5270, and 5272-5273 are not 
applicable.  38 C.F.R. § 4.71a, DCs 5262, 5270, 5271, 5273 
(2004).  Nor is there evidence of moderately severe 
impairment due to foot injury such as to warrant a 20 percent 
evaluation under under DC 5284 (relating to other foot 
injuries).  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2004).  

In sum, the objective medical evidence of record 
preponderates against the veteran's claim for increased 
ratings for his service-connected foot disabilities.  .  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b) (old and new versions).

D.  Ratings in Excess of 10 Percent for Osteoarthritis
of Left and Right Knees

The veteran's service-connected right and left knee 
osteoarthritis disabilities are each rated as 10 percent 
disabling under DC 5010-5257.  The hyphenated diagnostic code 
in this case indicates that traumatic arthritis under DC 5010 
is the service-connected disorder, and other knee impairment 
under DC 5257 is a residual condition.  As noted above, under 
38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis 
is rated as degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 30 degrees is rated as 20 percent disabling; to 45 degrees 
is rated as 10 percent disabling; and to 60 degrees is rated 
as 0 percent disabling.  38 C.F.R. § 4.71a, DC 5260 (2004).

Under DC 5261, limitation of extension of the leg to 15 
degrees is rated as 20 percent disabling; to 10 degrees is 
rated as 10 percent disabling; and to 5 degrees or less is 
rated as noncompensably disabling.  38 C.F.R. § 4.71a, DC 
5261 (2004).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2004).

Upon review of the competent and objective medical evidence 
of record, the Board concludes that ratings in excess of 10 
percent for the service-connected right and osteoarthritis of 
the left and right knees are not warranted.  Repeated VA 
medical examinations do not show that the veteran's right or 
left knee motion has been limited to the extent necessary to 
meet the criteria for ratings in excess of 10 percent.  For 
example, on VA medical examinations in January 2002, left 
knee range of motion was from 0 to 110 degrees, and right 
knee motion was from 0 to 120 degrees.  During the July 2003 
VA examination, left and right knee ranges of motion were 
from 0 to 100 degrees and the veteran's knees were described 
as stable.  At the most recent VA orthopedic examination in 
July 2004, the examiner used a goniometer to determine that 
range of motion of both the left and right knees were from 0 
to 100 degrees and were stable.  These findings do not 
warrant a rating in excess of 10 percent under the criteria 
based on limitation of extension or flexion.  38 C.F.R. § 
4.71, Plate II, DCs 5260, 5261.

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2004).  When there is evidence of 
dislocation of the semilunar cartilage of the knee with 
frequent episodes of locking, pain and effusion into the 
joint, a 20 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, DC 5258 (2004).  In this case there is absolutely no 
objective medical evidence of record of a dislocated 
semilunar cartilage or ankylosis of either knee. Thus, an 
evaluation in excess of 10 percent is not warranted for 
either the right or the left knee under Diagnostic Codes 
5256, 5258.

Diagnostic Code 5257 pertains to "other impairment of the 
knee."  38 C.F.R. § 4.71a, DC 5257.  Under this criterion, a 
10 percent rating is warranted for slight impairment due to 
recurrent subluxation or lateral instability of the knee. Id.  
A 20 percent rating contemplates moderate impairment due to 
recurrent subluxation or lateral instability, and a maximum 
30 percent rating is warranted for severe impairment of the 
knee.  Id.  Here, the record contains no objective or 
subjective indication of instability or subluxation.  In 
fact, in at the 2003 and 2004 VA examinations, the veteran's 
knees were described as stable.  Thus, a rating in excess of 
10 percent is not warranted for either the right or the left 
knee under DC 5257.

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, so long as the evaluation of 
knee dysfunction under both codes does not amount to 
prohibited pyramiding under 38 C.F.R.§ 4.14.  See VAOPGCPREC 
23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and 
VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  
In this case, however, there is no objective evidence of 
additional disability due to instability or subluxation; 
thus, a separate 10 percent rating is not warranted for 
either the veteran's service-connected right or his left 
knee.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca v. Brown, 8 Vet. App. at 206-07.  In that regard, it 
is noted that the veteran contends that he experiences severe 
right and left knee pain and stiffness with difficulty 
walking.  The objective evidence of record does note pain on 
right and left knee motion, but does not support the 
veteran's assertion that he is unable to walk.  In fact, it 
was repeatedly noted he walked with a slight limp.  The Board 
recognizes these complaints and symptoms, but there is 
currently no medical evidence of deficits in motor strength, 
muscle atrophy, and the like in either of the service-
connected knees.  Moreover, the functional impairment that 
can be attributed to the veteran's right knee or left knee 
disability has been adequately taken into account in 
assigning the current 10 percent ratings.  After carefully 
reviewing the pertinent evidence of record, the Board finds 
that the criteria for a rating in excess of 10 percent for a 
right knee or a left knee disability have not been met.  The 
veteran's 10 percent rating for each knee is based on his 
complaints of pain, limitation of motion, and stiffness.  
There is no credible evidence that additional factors such as 
flare-ups restricts motion to such an extent that the 
criteria for a rating higher than 10 percent would be 
justified for either the service-connected left or right 
knee.

The objective medical evidence of record preponderates 
against a finding that ratings in excess of 10 percent for 
the veteran's right and left knee disabilities are warranted.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt. 38 U.S.C.A. § 
5107(b) (old and new version).


E.  Osteoarthritis of Left and Right Shoulders

The veteran's osteoarthritis of the left and right shoulders 
is rated by analogy to arthritis under Diagnostic Code 5099-
5010.  Each shoulder was evaluated as 10 percent disabling 
from September 27, 2001, to July 14, 2003, and is now 
evaluated as 20 percent disabling. 

The veteran's left and right shoulder disabilities may be 
rated under DC 5201 for limitation of motion of the arm 
(shoulder).  38 C.F.R. § 4.71a, DC 5201 (2004).  A 20 percent 
rating contemplates the major arm being limited to shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 30 
percent rating contemplates limitation of the major arm to 
midway between side and shoulder level, while a 40 percent 
rating requires limitation to 25 degrees from the side.  Id.

Normal shoulder flexion and adduction are from 0 to 180 
degrees; normal shoulder internal rotation and external 
rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I 
(2004).

1.  Ratings in Excess of 10 Percent for the Period from
September 27, 2001, to July 14, 2003

The Board is of the opinion that the objective medical 
evidence of record preponderates against a finding that the 
service connected right and left shoulder disabilities 
warrant ratings in excess of 10 percent for the period in 
question.  The veteran does have painful motion of his right 
and left shoulder arms.  However, he has abduction and 
flexion of the right arm to 140 with rotation from 0 to 80 
degrees, in his left arm flexion and abduction was to 130 
degrees and rotation was from 0 to 90 degrees (during the 
January 2002 VA examination) that respectively exceed 
shoulder height.  This is over the level of disability 
contemplated by the 10 percent disability level.  As such, he 
does not warrant an increased rating for the period in 
question.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004).

Nor is there medical evidence that the left and right 
shoulder disabilities involve more than malunion from prior 
fracture, as required for a 10 percent rating under 
Diagnostic Code 5203, left alone nonunion with loose 
movement, or dislocation, as required for a higher rating of 
20 percent under this code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2004).

As to the aforementioned DeLuca criteria, these have been 
considered.  However, they would not result in a higher 
evaluation for the veteran in this case, because the veteran 
is receiving the appropriate schedular evaluation, even 
considering his complaints of pain and limitation during the 
period in question.  In short, the evidence of record is 
consistent with the evaluations noted, and no more, for the 
veteran's service-connected right and left shoulder 
disabilities.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b) (old and new versions).

2.  Ratings in Excess of 20 Percent from July 15, 2003

For the period since July 15, 2003, the Board is further of 
the opinion that ratings in excess of the currently assigned 
20 percent for the veteran's osteoarthritis of the left and 
right shoulders is not warranted.

During the July 2003 VA examinations, flexion was from 0 to 
140 degrees and abduction was from 0 to 120 degrees, in the 
left and right arms.  In July 2004, the VA examiner reported 
essentially similar findings, with abduction and flexion from 
0 to 130 degrees, in each shoulder; internal rotation from 0 
to 45 degrees and external rotation from 0 to 90 degrees in 
each shoulder. 

After consideration of all the evidence the Board finds that 
the evidence simply does not establish that the veteran's 
right and left shoulder disabilities restrict movement of his 
right and left arm to less than shoulder level.

Higher evaluations can also be warranted for ankylosis of the 
scapulohumeral articulation under Diagnostic Code 5200, or 
other impairment of the humerus under DC 5202 involving 
recurrent dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all arm movement, or 
involving malunion of the humerus with marked deformity.  Nor 
is there evidence of anklylosis of the scapulohumeral 
articulation or other impairment of the humerus such to 
warrant ratings in excess of 20 percent for the left and 
right shoulder disabilities.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes  5200, 5203 (2004).
 
First, the medical evidence does not establish that the 
veteran's left and right shoulder joints are ankylosed, 
either by surgery or disease.  Rather, as discussed above, 
during this time period, the medical evidence reflects that 
the veteran has range of motion in the right and left 
shoulder joints, albeit limited by pain and loss of strength, 
to the shoulder level.

Second, the medical evidence contains no clinical evidence of 
frequent episodes of recurrent dislocation, or of other 
deformity of the humerus causing flail shoulder, nonunion, 
fibrous union, or malunion during this time period.

Hence, there are no manifestations of the veteran's right 
shoulder disability that may be evaluated under Diagnostic 
Codes 5200 or 5202.

After consideration of the evidence, the Board finds that the 
criteria for the assignment of an evaluation greater than 20 
percent for the veteran's service-connected right and left 
shoulder disabilities are not met under DC 5201, since 
July 15, 2003.  In addition, the criteria for a rating higher 
than 20 percent under Diagnostic Codes 5200 and 5202 are not 
met during this time period.  As discussed above, the 
clinical medical evidence simply does not show that the 
veteran experienced even infrequent recurrent right or left 
shoulder dislocations at any time.  Nor does the clinical 
medical evidence establish that the veteran manifests 
deformity in the left or right humerus, clavicle, or scapula 
causing malunion, fibrous union, or nonunion.

Diagnostic Code 5203 further provides that impairment of the 
clavicle or scapula may be evaluated on the basis of 
impairment of the function of the contiguous joint. In the 
present case, this would involve limitation of motion of the 
right and left shoulder joints.  However, the veteran is 
already being compensated for these symptoms under Diagnostic 
Code 5201.  Hence, additional compensation for this 
manifestation would here be impermissible under 38 C.F.R. § 
4.14.

Even with consideration of the DeLuca factors, set forth 
above, increased ratings are still not warranted, in the 
Board's opinion.  It is noted that the veteran asserts right 
and left shoulder pain and stiffness, greater on the right 
and reported difficulty lifting objects.  The Board 
recognizes the veteran's complaints and symptoms but, again, 
there is no medical evidence of deficits in motor strength, 
muscle atrophy and the like in either of the service-
connected shoulders.  Moreover, the functional impairment 
associated with the veteran's right or left shoulder 
disability has been adequately considered in assigning the 
current 20 percent ratings.  

After consideration of the evidence, the Board finds that the 
criteria for separate, compensable evaluations under 
Diagnostic Codes 5200, 5201 5202, or 5203 are not met for 
this time period.

The preponderance of the evidence is against the veteran's 
claims for increased ratings for his left and right shoulder 
disabilities for the period from July 15, 2003.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b) (old 
and new version).

F.  Extra-Schedular Rating

As to 38 C.F.R. § 3.321(b)(1) (2004), it is noted that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate his 
neck, back, right elbow, and bilateral foot, knee and 
shoulder disabilities.  While he clearly is impaired due to a 
host of disabilities, there is no indication that his neck, 
back, right elbow, and bilateral foot, knee and shoulder 
disabilities, in and of themselves, are productive of marked 
interference with employment, necessitate frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  Here the Board 
notes that, as mentioned above, in August 2003, the RO 
awarded the veteran a TDIU.  Thus, the Board will not 
consider referral for consideration of an extra-schedular 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for hypertension is denied.

A rating in excess of 20 percent for osteoarthritis of the 
cervical spine is denied.

For the period from September 27, 2001, to July 14, 2003, a 
rating in excess of 10 percent is denied for osteoarthritis 
of the lumbosacral spine/sacroiliacs.

For the period from July 15, 2003, a rating in excess of 20 
percent is denied for osteoarthritis of the lumbosacral 
spine/sacroiliacs.

A rating in excess of 10 percent for bursitis of the right 
elbow is denied.

Ratings in excess of 10 percent for plantar fasciitis and 
Achilles tendonitis of the left and right feet are denied.

Ratings in excess of 10 percent for osteoarthritis of the 
left and right knees are denied.

For the period from September 27, 2001, to July 14, 2003, 
ratings in excess of 10 percent for osteoarthritis of the 
right and left shoulders are denied.

For the period from July 15, 2003, ratings in excess of 20 
percent for osteoarthritis of the right and left shoulders 
are denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


